Exhibit 77(e)(2) Third Amendment to investment sub-advisory agreement This Amendment to the Investment Sub-Advisory Agreement (the “Agreement”) dated March 12,2002, between Directed Services LLC (by virtue of a reorganization assumed all duties and obligations of former contracting party, ING Life Insurance and Annuity Company) (the “Adviser”) and Pacific Investment Management Company LLC (“Subadviser”), is entered into as of the 1st day of April, 2008. WHEREAS, the Agreement provides for the Subadviser to provide certain investment advisory services to the ING PIMCO Total Return Portfolio (the “Portfolio”) for which the Subadviser is to receive agreed upon fees; and WHEREAS, the parties desire to make certain changes to the Agreement; NOW, THEREFORE, for good and valuable consideration, the receipt of which is acknowledged, the parties hereby agree that the Agreement is amended as follows: 1.Compensation of the Subadviser Appendix A to the Agreement is hereby deleted and replaced with the attached Amended Appendix A. 2.Services of the Subadviser The following paragraph is added as a new section 2.K. to the Agreement: Notwithstanding any other provision to the contrary, the Subadviser shall have no obligation to perform the following services or to have employees of the Subadviser perform the following roles, as applicable: (a)preparing and filing material for distribution to shareholders of the Portfolio, including statistical information about the Portfolio and material regarding the Portfolio’s performance or investments; (b)providing employees of the Subadviser to serve as officers of the Portfolio; or (c)providing the employees of the Sub-Adviser to serve as the Portfolio’s Chief Compliance Officer and associated staff. 3.Full Force and Effect Except as modified herein, the terms and conditions of the Agreement remain unchanged and in full force and effect.All capitalized terms not otherwise defined herein shall have the meaning set forth in the Agreement. [remainder of page intentionally left blank] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the 1st day of April, 2008. DIRECTED SERVICES LLC By:/s/ Todd Modic Name:Todd Modic Title:Vice President PACIFIC INVESTMENT MANAGEMENT COMPANY LLC By:/s/ Thomas J.
